         Case 18-80428             Doc 25     Filed 10/03/18 Entered 10/03/18 23:28:54                                   Desc Main
                                                Document     Page 1 of 8
                                           UNITED STATES BANKRUPTCY COURT
                                            NORTHERN DISTRICT OF ILLINOIS
                                                    WESTERN DIVISION

              In re: CRUMP, MAUREEN ANNE                                                        § Case No. 18-80428-TML
                                                                                                §
                                                                                                §
         Debtor(s)                                                                              §

                                           TRUSTEE'S FINAL REPORT (TFR)

                The undersigned trustee hereby makes this Final Report and states as follows:

               1. A petition under Chapter 7 of the United States Bankruptcy Code
       was filed on March 02, 2018. The undersigned trustee was appointed on May 23, 2018.

                 2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                3. All scheduled and known assets of the estate have been reduced to cash, released to
       the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
       pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
       disposition of all property of the estate is attached as Exhibit A.
                 4. The trustee realized the gross receipts of                      $                  9,447.00

                                    Funds were disbursed in the following amounts:
                                    Payments made under an
                                      interim distribution                                                  0.00
                                    Administrative expenses                                                 4.40
                                    Bank service fees                                                      25.77
                                    Other payments to creditors                                             0.00
                                    Non-estate funds paid to 3rd Parties                                    0.00
                                    Exemptions paid to the debtor                                           0.00
                                    Other payments to the debtor                                            0.00
                             Leaving a balance on hand of 1                         $                  9,416.83
       The remaining funds are available for distribution.

               5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
       account.




              1 The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest
earned prior to disbursement will be distributed pro rata to creditors within each priority category. The trustee may
receive additional compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on
account of the disbursement of the additional interest.

      UST Form 101-7-TFR (05/1/2011)
         Case 18-80428              Doc 25  Filed 10/03/18 Entered 10/03/18 23:28:54 Desc Main
                                              Document
                 6. The deadline for filing non-governmental Page in
                                                             claims 2 this
                                                                      of 8case was 08/02/2018
       and the deadline for filing governmental claims was 08/29/2018. All claims of each class
       which will receive a distribution have been examined and any objections to the allowance
       of claims have been resolved. If applicable, a claims analysis, explaining why payment on any
       claim is not being made, is attached as Exhibit C .

                 7. The Trustee's proposed distribution is attached as Exhibit D .

               8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
       $420.89. To the extent that additional interest is earned before case closing, the maximum
       compensation may increase.

                The trustee has received $0.00 as interim compensation and now requests the
       sum of $420.89, for a total compensation of $420.89.2 In addition, the trustee
       received reimbursement for reasonable and necessary expenses in the amount of $0.00
       and now requests reimbursement for expenses of $0.00, for total expenses of
              2
       $0.00.

               Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
       foregoing report is true and correct.

       Date: 08/31/2018                    By: /s/STEPHEN G. BALSLEY
                                               Trustee, Bar No.: 0104841




       STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
       Act exemption 5 C.F.R. §1320.4(a)(2) applies.




            2 If the estate is administratively insolvent, the dollar amounts reflected in this paragraph
may be higher than the amounts listed in the Trustee's Proposed Distribution (Exhibit D)

       UST Form 101-7-TFR (05/1/2011)
                      Case 18-80428                    Doc 25            Filed 10/03/18 Entered 10/03/18 23:28:54                                          Desc Main
                                                                           Document     Page 3 of 8
                                                                                                                                                                               Exhibit A


                                                                                      Form 1                                                                                   Page: 1

                                             Individual Estate Property Record and Report
                                                              Asset Cases
Case Number: 18-80428-TML                                                                     Trustee:        (330410)     STEPHEN G. BALSLEY
Case Name:          CRUMP, MAUREEN ANNE                                                       Filed (f) or Converted (c): 03/02/18 (f)
                                                                                              §341(a) Meeting Date:        04/24/18
Period Ending: 08/31/18                                                                       Claims Bar Date:             08/02/18

                                 1                                            2                          3                       4                    5                   6

                     Asset Description                                 Petition/                Estimated Net Value          Property            Sale/Funds          Asset Fully
          (Scheduled And Unscheduled (u) Property)                   Unscheduled           (Value Determined By Trustee,    Abandoned            Received by      Administered (FA)/
                                                                        Values                Less Liens, Exemptions,       OA=§554(a)            the Estate       Gross Value of
Ref. #                                                                                            and Other Costs)                                                Remaining Assets

 1        31 Braeburn Lane, Barrington, IL                               350,000.00                              0.00                                      0.00                    FA

 2        2008 Lexus RX, 165000 miles                                         4,500.00                       2,100.00                                      0.00                    FA

 3        2003 Ford F350, 133000 miles                                        3,250.00                       3,250.00                                      0.00                    FA

 4        1990 Trail-et Jet Star Horse Trailer                                2,500.00                       2,500.00                                      0.00                    FA

 5        Various Furnishings and Appliances                                  2,000.00                           0.00                                      0.00                    FA

 6        3 Flat Screen TVs, tablet, computer, cell phone                         600.00                         0.00                                      0.00                    FA

 7        Saddles                                                             1,000.00                       1,000.00                                      0.00                    FA

 8        Used clothes and Shoes                                                  500.00                         0.00                                      0.00                    FA

 9        5 Cats                                                                    5.00                         0.00                                      0.00                    FA

10        2 Horses, 5 year old mother and 2 year old son                      4,000.00                       9,447.00                                  9,447.00                    FA

11        Checking: Chase Bank Accounts                                       1,200.00                           0.00                                      0.00                    FA

 11      Assets      Totals (Excluding unknown values)                   $369,555.00                     $18,297.00                                   $9,447.00                 $0.00



      Major Activities Affecting Case Closing:

      Initial Projected Date Of Final Report (TFR):         August 31, 2018                     Current Projected Date Of Final Report (TFR):       August 31, 2018 (Actual)




                                                                                                                                                Printed: 08/31/2018 02:15 PM   V.14.14
                         Case 18-80428                  Doc 25      Filed 10/03/18 Entered 10/03/18 23:28:54                                                Desc Main
                                                                      Document     Page 4 of 8
                                                                                                                                                                               Exhibit B


                                                                                Form 2                                                                                          Page: 1

                                                  Cash Receipts And Disbursements Record
Case Number:         18-80428-TML                                                                Trustee:              STEPHEN G. BALSLEY (330410)
Case Name:           CRUMP, MAUREEN ANNE                                                         Bank Name:            Rabobank, N.A.
                                                                                                 Account:              ******9266 - Checking Account
Taxpayer ID #:       **-***6935                                                                  Blanket Bond:         $2,827,000.00 (per case limit)
Period Ending: 08/31/18                                                                          Separate Bond: N/A

   1             2                          3                                     4                                                5                    6                  7

 Trans.     {Ref #} /                                                                                                          Receipts        Disbursements            Checking
  Date      Check #           Paid To / Received From             Description of Transaction                  T-Code              $                  $               Account Balance
06/01/18       {10}        Maureen Crump                   Net proceeds from sale of horses                 1129-000                9,447.00                                   9,447.00
06/04/18       101         INTERNATIONAL SURETIES, LTD.    BOND PREMIUM PAYMENT ON LEDGER                   2300-000                                          4.40             9,442.60
                                                           BALANCE AS OF 06/04/2018 FOR CASE
                                                           #18-80428, Bond #016018067
06/29/18                   Rabobank, N.A.                  Bank and Technology Services Fee                 2600-000                                         11.31             9,431.29
07/31/18                   Rabobank, N.A.                  Bank and Technology Services Fee                 2600-000                                         14.46             9,416.83

                                                                                ACCOUNT TOTALS                                      9,447.00                 30.17          $9,416.83
                                                                                       Less: Bank Transfers                             0.00                  0.00
                                                                                Subtotal                                            9,447.00                 30.17
                                                                                       Less: Payments to Debtors                                              0.00
                                                                                NET Receipts / Disbursements                       $9,447.00                $30.17



                                                                                                                                     Net             Net                    Account
                                                                                TOTAL - ALL ACCOUNTS                               Receipts     Disbursements               Balances

                                                                                Checking # ******9266                               9,447.00                 30.17             9,416.83

                                                                                                                                   $9,447.00                $30.17          $9,416.83




{} Asset reference(s)                                                                                                                       Printed: 08/31/2018 02:15 PM        V.14.14
                Case 18-80428          Doc 25      Filed 10/03/18 Entered 10/03/18 23:28:54                  Desc Main
 Printed: 08/31/18 02:15 PM                          Document     Page 5 of 8                                            Page: 1

                                                            Exhibit C
                                 Case: 18-80428-TML CRUMP, MAUREEN ANNE
                                                                                                           Claims Bar Date:   08/02/18
 Claim   Claimant Name /                         Claim Type/   Claim Ref./        Amount Filed/               Paid             Claim
Number   <Category>, Priority                    Date Filed    Notes                  Allowed                to Date          Balance
         Barrick, Switzer, Long, Balsley & Van   Admin Ch. 7                            $1,232.50               $0.00         $1,232.50
         Evera                                   03/02/18                               $1,232.50
         6833 Stalter Drive
         Rockford, IL 61108
         <3210-00 Attorney for Trustee Fees (Other Firm)>, 200
         STEPHEN G. BALSLEY                      Admin Ch. 7                              $420.89               $0.00            $420.89
         6833 STALTER DRIVE                      03/02/18                                 $420.89
                                                               [Updated by Surplus to Debtor Report based on Net Estate Value:
         ROCKFORD, IL 61108                                    1683.56]


         <2100-00 Trustee Compensation>, 200
SURPLUS CRUMP, MAUREEN ANNE                      Unsecured                              $7,763.44               $0.00         $7,763.44
         31 BRAEBURN LANE                        03/02/18                               $7,763.44
         BARRINGTON, IL 60010
         <8200-00 Surplus Funds Paid to Debtor § 726 (a)(6) (incl pmts to shareholders & ltd part)>, 650

                                                                                       Case Total:              $0.00         $9,416.83
            Case 18-80428        Doc 25       Filed 10/03/18 Entered 10/03/18 23:28:54                Desc Main
                                                Document     Page 6 of 8


                                   TRUSTEE'S PROPOSED DISTRIBUTION                                        Exhibit D

              Case No.: 18-80428-TML
              Case Name: CRUMP, MAUREEN ANNE
              Trustee Name: STEPHEN G. BALSLEY
                                                 Balance on hand:                          $             9,416.83
               Claims of secured creditors will be paid as follows:

 Claim         Claimant                              Claim Allowed Amount Interim Payments               Proposed
 No.                                               Asserted       of Claim          to Date              Payment
                                                       None
                                                 Total to be paid to secured creditors:    $                 0.00
                                                 Remaining balance:                        $             9,416.83

               Applications for chapter 7 fees and administrative expenses have been filed as follows:
 Reason/Applicant                                              Total Requested Interim Payments        Proposed
                                                                                         to Date       Payment
Trustee, Fees - STEPHEN G. BALSLEY                                      420.89                 0.00           420.89
Attorney for Trustee, Fees - Barrick, Switzer, Long, Balsley          1,232.50                 0.00        1,232.50
& Van Evera
                             Total to be paid for chapter 7 administration expenses:       $             1,653.39
                             Remaining balance:                                            $             7,763.44

                Applications for prior chapter fees and administrative expenses have been filed as follows:
 Reason/Applicant                                              Total Requested Interim Payments        Proposed
                                                                                         to Date       Payment
                                                       None
                             Total to be paid for prior chapter administrative expenses:   $                 0.00
                             Remaining balance:                                            $             7,763.44

              In addition to the expenses of administration listed above as may be allowed by the
         Court, priority claims totaling $0.00 must be paid in advance of any dividend to
         general (unsecured) creditors.
               Allowed priority claims are:
 Claim         Claimant                                       Allowed Amount Interim Payments            Proposed
 No                                                                  of Claim          to Date           Payment
                                                       None




   UST Form 101-7-TFR (05/1/2011)
           Case 18-80428         Doc 25      Filed 10/03/18 Entered 10/03/18 23:28:54                  Desc Main
                                               Document     Page 7 of 8




                                                 Total to be paid for priority claims:      $                0.00
                                                 Remaining balance:                         $            7,763.44
              The actual distribution to wage claimants included above, if any, will be the proposed
        payment less applicable withholding taxes (which will be remitted to the appropriate taxing
        authorities).

            Timely claims of general (unsecured) creditors totaling $ 0.00 have been allowed and
        will be paid pro rata only after all allowed administrative and priority claims have been paid in full.
        The timely allowed general (unsecured) dividend is anticipated to be 0.0 percent,
        plus interest (if applicable).
              Timely allowed general (unsecured) claims are as follows:
Claim          Claimant                                        Allowed Amount Interim Payments           Proposed
No                                                                    of Claim          to Date          Payment
                                                        None
                             Total to be paid for timely general unsecured claims:          $                0.00
                             Remaining balance:                                             $            7,763.44


            Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been
        allowed and will be paid pro rata only after all allowed administrative, priority and timely filed
        general (unsecured) claims have been paid in full. The tardily filed claim dividend is anticipated
        to be 0.0 percent, plus interest (if applicable).

              Tardily filed general (unsecured) claims are as follows:
Claim          Claimant                                        Allowed Amount Interim Payments           Proposed
No                                                                    of Claim          to Date          Payment
                                                       None
                             Total to be paid for tardy general unsecured claims:           $                0.00
                             Remaining balance:                                             $            7,763.44




  UST Form 101-7-TFR (05/1/2011)
           Case 18-80428         Doc 25      Filed 10/03/18 Entered 10/03/18 23:28:54                 Desc Main
                                               Document     Page 8 of 8




             Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims
        ordered subordinated by the Court totaling $ 0.00 have been allowed and will be paid
        pro rata only after all allowed administrative, priority and general (unsecured) claims have been paid
        in full. The dividend for subordinated unsecured claims is anticipated to be 0.0 percent,
        plus interest (if applicable).
              Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims
        ordered subordinated by the Court are as follows:
Claim          Claimant                                       Allowed Amount Interim Payments            Proposed
No                                                                   of Claim          to Date           Payment
                                                       None
                                                Total to be paid for subordinated claims: $                  0.00
                                                Remaining balance:                        $              7,763.44




              The amount of surplus returned to the debtor after payment of all claims and interest is
        $ 7,763.44.




  UST Form 101-7-TFR (05/1/2011)
